Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-22-2005

Al-Fara v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 02-4580




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Al-Fara v. Atty Gen USA" (2005). 2005 Decisions. Paper 1270.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1270


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     PRECEDENTIAL

                       UNITED STATES COURT OF APPEAL
                           FOR THE THIRD CIRCUIT


                                     No. 02-4580


                              SAID HUSNI AL-FARA;
                                  BAHYA SAFI,

                                               Petitioners

                                          v.

                  ALBERTO GONZALES, ATTORNEY GENERAL
                         OF THE UNITED STATES*

               *Caption amended pursuant to Rule 43(c), Fed. R. App. P.

                                               Respondent


                     On Petition for Review from an Order of the
                           Board of Immigration Appeals
                          (D.C. No. 0090-1: A73-623-415;
                           D.C. No. 0090-1: A73-623-416)


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 27, 2004

                  BEFORE: RENDELL and COWEN, Circuit Judges
                       and SCHWARZER*, District Judge

                            (Opinion Filed April 14, 2005)


*Honorable William W Schwarzer, Senior United States District Judge for the Northern
District of California, sitting by designation.
                           ORDER AMENDING OPINION


COWEN, Circuit Judge

      It is now ORDERED that the Precedential Opinion in the above-captioned case

filed April 14, 2005 be amended as follows:

      On page 5, footnote 2, change “110 Stat. 2135 (2002).” to “116 Stat. 2135 (2002).”

                                        By the Court,




                                        /s/ Robert E. Cowen
                                        U.S. Circuit Judge

Dated: April 22, 2005